Citation Nr: 1619486	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  97-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides; and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a kidney disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for pancytopenia, to include as due to exposure to herbicides.

4.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.  

5.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from February 1967 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 1996, June 2010, November 2010, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case has previously been before the Board and in January 2007, the Board denied entitlement to an increased rating for a lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Memorandum Decision, the Court vacated the Board's January 2007 decision and remanded the case to the Board for action consistent with the Memorandum Decision.  In December 2009, the case was remanded for additional development.  In June 2013, the Board denied entitlement to an increased rating for a lumbar spine disability.  The Veteran appealed that decision to the Court.  In a March 2013 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion. 




REMAND

The Board finds that the Veteran submitted a February 2011 statement that constitutes a timely notice of disagreement with the rating assigned for ischemic heart disease in the November 2010 rating decision; and, that he submitted a December 2015 statement that constitutes a timely notice of disagreement with the denial of entitlement to service connection for a kidney disability and pancytopenia in the September 2015 rating decision.  Further review of the record shows that the Veteran was not issued a statement of the case in response to those notices of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim to reopen entitlement to service connection for peripheral neuropathy, and the issues of entitlement to an increased rating for a lumbar spine disability and TDIU; the Veteran's representative has argued that the Veteran is in receipt of Social Security Administration (SSA) benefits and the records pertaining to those benefits may include medical records that would help substantiate the Veteran's claims on appeal.  A review of the record shows that the SSA records have not been obtained and associated with the record.  

Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While it is unclear whether the Veteran's records from SSA would be relevant in this case, the Veteran's representative has indicated that they may help substantiate the Veteran's claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the Board finds that attempts to identify and obtain any SSA records should be made before a decision is made in this case.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to an increased initial rating for ischemic heart disease and of entitlement to service connection for a kidney disability and pancytopenia.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to any of those issues, return that issue to the Board.

2.  Identify and obtain any outstanding SSA records that are not already associated with the record.

3.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record.

4.  Conduct any other development determined to be warranted.  

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




